Citation Nr: 1146181	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  09-00 157A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for residuals of a right knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to November 1969.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which, inter alia, denied service connection for a right knee injury.  

In a rating decision dated in March 2008, the RO denied service connection for diabetes mellitus.  The Veteran did not perfect an appeal of this issue by filing a notice of disagreement (NOD) and substantive appeal (e.g., VA Form 9 or equivalent statement).  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. 
§ 20.200 (2011).  Therefore, it is not before the Board.

Additionally, in a January 2009 rating decision, the RO denied service connection for hypertension.  While the Veteran timely filed an NOD with regard to this issue, he did not perfect an appeal by filing a substantive appeal following the receipt of a statement of the case.  See 38 U.S.C.A. § 7105(a); 38 C.F.R. 
§ 20.200.  Therefore, this issue also is not before the Board.

As support for his claim, the Veteran provided testimony before the undersigned Veterans Law Judge at a videoconference hearing in September 2011.  The transcript of the hearing has been associated with the claims file and has been reviewed.

The appeal is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Before addressing the merits of the issue currently on appeal, the Board finds that additional development of the evidence is required.

Initially, the AOJ must undertake additional efforts to obtain pertinent missing service treatment records (STRs) identified by the Veteran, particularly "clinical" treatment records dated from his period of service.  Specifically, the Veteran testified in September 2011 that his right knee was injured in combat and his STRs are unavailable for review as it was a combat injury.  However, he also testified that he subsequently sought treatment at a medical facility.  While the AOJ already has unsuccessfully attempted to obtain the Veteran's STRs, the Board finds that another attempt should be made to find the clinical treatment records that pertain to the right knee.  If the Veteran sought treatment for his right knee at a medical facility, these treatment records may be stored separately from his STRs.  

In this regard, VA is required to obtain the Veteran's STRs or other relevant service records held or maintained by a government entity.  38 U.S.C.A. 
§ 5103A(c).  When VA attempts to obtain records from a Federal department or agency, the efforts to obtain these records must continue until they are obtained unless it is reasonably certain they do not exist or that further efforts to obtain them would be futile.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2), (c)(3).  In addition, when STRs are lost or missing, the United States Court of Appeals for Veterans Claims (Court) has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Further, a remand is also necessary to obtain VA and private treatment records that may pertain to the Veteran's alleged right knee disorder from November 2008 to the present and from 1979 to the present, respectively.  As such, the Veteran testified during the September 2011 hearing that he currently receives treatment for his right knee from both VA and the University of Wisconsin (UWHealth).  However, VA treatment records dated after November 2008, and all treatment records from UWHealth, have not been obtained and associated with the claims file.  

The Veteran also testified that he continued to have right knee problems following his discharge from the service in 1979 and that he received treatment for his right knee shortly after his discharge from 1979.  These treatment records are crucial in determining whether the Veteran's current right knee disorder is related to his in-service knee injury; therefore, efforts must be made to obtain them.  

In all regards, VA's duty to assist pertains to obtaining records of the Veteran's relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive knowledge of evidence generated by VA).  Moreover, VA has a duty to make reasonable efforts to obtain relevant records, including private records that the claimant adequately identifies, and notify the claimant of such efforts whenever it is unable to obtain such records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As already mentioned, because any record of treatment for the Veteran's right knee disorder may be relevant to his claim for service connection, the RO should attempt to obtain these records, and, if they no longer exist, must make this express declaration to confirm that further attempts to obtain them would be futile.  The Veteran also has to be apprised of this.

Finally, a remand is necessary to obtain a VA examination and a nexus opinion concerning the relationship between the Veteran's current right knee disorder and his active military service.  The Veteran contends that he injured his right knee in combat during service and that his right knee injury resulted in his current right knee disorder.  

In this regard, in disability compensation (service-connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence of in-service incurrence or aggravation of a disease or injury, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

The Board notes that, if an injury or disease was alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay or other evidence, consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, the provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection, but eases the combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  That is, the statute provides a basis for determining whether a particular injury was incurred in service, but not a basis to link the injury etiologically to the current condition.  Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  Service connection by way of the combat presumption may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).

In this case, the Veteran's STRs are unavailable for review.  However, the RO has conceded that the Veteran engaged in combat while in service.  Thus, the Board presumes the Veteran engaged in combat during service such that his lay statements are sufficient to show the occurrence of combat-related injuries.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

Post-service, VA and private treatment records show treatment for right knee pain.  The Veteran also has been diagnosed with post-traumatic degenerative joint disease of the right knee, medial femoral condyle avascular necrosis, and medial meniscus tear.  The Veteran also has undergone right knee surgery.  

The Veteran also submitted a statement from his private physician, dated in October 2011, with an opinion that the Veteran's post-traumatic degenerative joint disease is at least as likely as not directly related to his in-service right knee injury.  

Thus, given that the Veteran is presumed to have engaged in combat during service and his statements showing the occurrence of combat-related injuries to his right knee, and his private treating physician's statement indicating that his current right knee disorder is related to his in-service right knee injury, a VA examination is necessary to determine the current nature and etiology of any such right knee disorder.

The Board notes that the Veteran was provided a VA examination of his right knee in May 2006, at which time the VA examiner opined that the Veteran's current right knee disorder is not related to his in-service right knee injury.  However, at the time of the May 2006 VA examination, the VA examiner did not have the benefit of reviewing any existing treatment records or the October 2011 positive nexus opinion from the Veteran's private physician at UWHealth.  The May 2006 VA examiner also did not discuss whether, or how, the Veteran's presumed in-service right knee injury might have contributed to his current right knee disability.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center and attempt to obtain the "clinical" records of treatment for the Veteran's right knee.  Ensure that this request specifically asks for "clinical" treatment records and is issued under the appropriate request code and directed to the correct facility.  All attempts to secure these "clinical" STRs must be documented in the claims file.  If these records are unavailable or no longer exist, and further attempts to obtain them would be futile, expressly indicate this in the record and notify the Veteran accordingly.

2.  Obtain all pertinent records of any medical treatment for the Veteran's right knee disorder from all VA medical centers (VAMC) where the Veteran received treatment from May 2008 to the present. 

The RO also should request that the Veteran submit authorizations to release private treatment records from any private physician who has treated his right knee since 1979, including all medical treatment records from the University of Wisconsin (UWHealth), or submit any such private treatment records that are in his possession.  

All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file.

3.  Arrange for the Veteran to undergo VA examination, by an appropriate specialist, to determine the nature and etiology of any current right knee disorder, including post-traumatic degenerative joint disease, medial femoral condyle avascular necrosis, and medial meniscus tear.  The claims file must be made available for review of his pertinent medical and other history, particularly the records of any relevant treatment.  

The examination should include any necessary diagnostic testing or evaluation.  The examination report also should include a detailed discussion of all the manifestation of all symptomatology associated with each right knee disorder found.

Based on a physical examination and comprehensive review of the claims file, the examiner is asked to indicate the following:

(a)  Does the Veteran currently have a right knee disorder, including post-traumatic degenerative joint disease, medial femoral condyle avascular necrosis, and medial meniscus tear?

(b)  If so, is any of the Veteran's current right knee disorder(s) at least likely as not caused or aggravated by his military service?

In making this determination, the examiner's attention is directed to the fact that the Veteran is considered a combat presumption; therefore, he is presumed to have incurred a right knee injury during service.  The examiner also should consider and discuss the examination and negative nexus opinion of the May 2006 VA examiner, any treatment records from UWHealth, and the positive nexus opinion from the Veteran's private physician from UWHealth, J. Heiner, M.D., dated in October 2011.

The rationale for any opinion offered should be provided.  

The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences to his claim for service connection.  

4.  Readjudicate the claim for service connection for residuals of a right knee injury in light of the VA examination provided and any additional medical evidence received since the issuance of the supplemental statement of the case (SSOC) in April 2011.  If the claim is not granted to the Veteran's satisfaction, send him and his representative another SSOC.  It must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  The Veteran and his representative should be given an opportunity to respond to the SSOC before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


